DETAILED ACTION
This is the final office action regarding application number 16439176, filed on June 12, 2019. 
                                           Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed September 12th, 2014 has been entered. Claims 1-12 remain pending in the application.  Applicant's amendments to the Specification, Drawings, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Non-Final Office Action mailed April 16th, 2021. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Interpretation
The claimed “Interior metal flow opening” is interpreted as an opening in metal sheet away from its side edges.
The claimed “outward metal flow” is interpreted as the partially cut metal sheet movable in any other plane along with the plane of the original metal sheet.
The claimed “processing station” is interpreted as any station where the metal sheet can be worked on.
The claimed “inner blank portion” is interpreted as the section of the metal sheet inside the cuts or perforations.
The claimed “laser blanking” and “die blanking” are interpreted as a step where a perforation/shearing/piercing/hole/cleave is formed on the metal sheet before punching/stamping/forming. 
The claimed “separation initiation openings” is interpreted as segment openings as described in paragraph [23] of the instant specification “The segment openings 24 formed at the first processing station 28 operate as separation initiating openings 24 from which subsequent cutting, tearing or other separation action along the uncut sections 26 can be initiated to create the interior flow opening 32.”
The claimed “during an initial phase of the forming at the second processing station, the uncut sections and the inner blank portion transferring stress around the separation initiation openings and across the interior metal flow opening to initially restrict outward metal flow from the interior metal flow opening;” is interpreted as a stress is formed around openings after cutting and during an initial phase at second processing station the inner blank remains connected at the uncut sections. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1-12 are rejected as being unpatentable.
Claims 1-3,6-8,10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendron, US 20100084382(hereafter Gendron) and further in view of Neiner, US7165696 (hereafter Neiner), and Otsuka et al., US. 20190100084 (hereafter Otsuka et al.).
Regarding claim 1, Gendron teaches,
“A non-piercing method of creating an interior metal flow opening in a metal sheet during a forming operation to facilitate outward metal flow from the interior metal flow opening during the forming operation,” (Fig. 4 teaches a simple press diagram of stamping as a non-piercing method. Paragraph [4] teaches a series of forming operation needed to complete a metal part. Gendron in Paragraph [3] teaches a metal strip used in a stamping press to form metal parts. Gendron also teaches using micromachining definition file to define the laser processing in Fig.3 and 8. However Gendron does not explicitly teach any specific opening design in metal part.
Neiner teaches an aluminum beverage can lid with scored opening at the top to open a part of the metal lid causing outward metal flow from the interior metal flow opening when pressure is applied with a tab in Fig. 8. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the non-piercing method taught by Gendron to make 
 
    PNG
    media_image1.png
    517
    551
    media_image1.png
    Greyscale

Fig. 4 of Gendron teaches a simple schematic diagram of stamping
 “the method comprising: at a first processing station, cutting a series of separation initiation openings in the metal sheet separated by uncut sections, which together define an inner blank portion of the interior metal flow opening, one of the uncut sections having a length that is greater than the other uncut sections;” (Gendron in Fig. 2 and paragraph [2] teaches laser processing station 15 that performs micromachining such as laser cutting. However Gendron does not explicitly teach any specific opening design in metal part.
Neiner teaches a method for producing lids having improved crack resistance in Column 9, lines 10-30 where scores are formed at one processing station and then transferred to another station for further processing. Neiner teaches in Fig. 8A-B, score 28 formed by discontinuous grooves 30 defining an inner blank 72. The score 28 has an uncut hinge 34 between the ends of 28 which is greater than other uncut sections in score 28. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to make the openings as taught in Neiner at a laser processing station as taught by Gendron.  One of ordinary skill in the art would have been motivated to do so to reduce “the likelihood of stress-induced fatigue” as taught by Neiner in abstract. Moreover, applying a known technique to improve similar devices (method or product) is likely to be obvious. See MPEP § 2143, C.)
 “transferring a portion of the metal sheet having the separation initiation  openings and the uncut sections to a second processing station;” 
“at the second processing station, forming the portion of the metal sheet by relative movement of two mold members;” (Gendron in Fig. 4 and paragraph [4] teaches a simple schematic of a press diagram for stamping using die. It is well known in the art that stamping die requires two mold members and their relative movement for forming operation.)

    PNG
    media_image2.png
    472
    702
    media_image2.png
    Greyscale

Fig. 1 of Gendron teaches laser and stamping stations to process a metal sheet S
“during an initial phase of the forming at the second processing station, the uncut sections and the inner blank portion transferring stress around the separation initiation openings and across the interior metal flow opening to initially restrict outward metal flow from the interior metal flow opening;” (Please see claim interpretation above for this limitation. Since Gendron teaches a laser processing step including cutting and then transferring the metal strip to a second stamping station, it is understood that the claimed stress is obvious from Gendron as it has the same processing steps as the claimed invention. Under the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) MPEP 2112.02.
However, Gendron does not explicitly teach stress around uncut sections. Neiner teaches in column 3, lines 64-65 that “the fatigue cracking is caused by excessive stress across the score line” where score line is made of grooved and uncut sections as taught in Fig. 8A-B. Hence, it is established in the prior art that a stress is formed while making cuts in the metal. Neiner also teaches in column 9, lines 20-25 that tear panel 72(corresponding to inner blank) remains connected to the main lid 22 even after score formation. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method in Gendron to keep the inner blank connected as taught in Neiner. One of ordinary skill in the art would have been motivated to do so to reduce “the likelihood of stress-induced fatigue” as taught by Neiner in abstract. Moreover, applying a known technique to improve similar devices (method or product) is likely to be obvious. See MPEP § 2143, C.)

    PNG
    media_image3.png
    679
    597
    media_image3.png
    Greyscale

Fig. 8 of Neiner teaches grooves 30 with uncut sections shown along the dotted line
“wherein the interior metal flow opening is completed without piercing the metal sheet at the second processing station during the forming operation.” (Fig. 4 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method in Gendron to keep the inner blank connected as taught in Neiner. One of ordinary skill in the art would have been motivated to do so to reduce “the likelihood of stress-induced fatigue” as taught by Neiner in abstract. Moreover, applying a known technique to improve similar devices (method or product) is likely to be obvious. See MPEP § 2143, C.)
“to separate all but the one uncut section from the separation initiation openings such that the inner blank portion remains attached to the metal sheet after the subsequent phase via the one uncut section,” (Gendron does not explicitly teach uncut sections and blank portion. Neiner teaches in Fig. 8A-B tear 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the method in Gendron to keep the inner blank connected as taught in Neiner. One of ordinary skill in the art would have been motivated to do so to reduce “the likelihood of stress-induced fatigue” as taught by Neiner in abstract. Moreover, applying a known technique to improve similar devices (method or product) is likely to be obvious. See MPEP § 2143, C.)
Modified Gendron teaches using blanket and progressive dies to form complex designs in paragraph [4], it does not explicitly teach the details of the die. Otsuka et al. teaches forming metal door panels for vehicles using hot or cold press. Otsuka et al. teaches
“during a subsequent phase of the forming at the second processing station, causing a protrusion of a first of the mold members to contact a first side of the metal sheet at the inner blank portion of the interior metal flow opening and a second of the mold members to contact a second, opposite side of the metal sheet” (Fig. 6A teaches inside punch 101 contacting top side of metal sheet S at an inner portion. Fig. 6A teaches die 104 contacting bottom part of the metal sheet S.  It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the die press process of Otsuka et al. in the stamping process of Gendron. One of ordinary skill in the art would have been motivated to do so because “it becomes easy to carry out stretch flange deformation by the widening of the opening portion 50 during press working” as taught by Otsuka et al. in paragraph [85]. Moreover, since all the claimed elements as discussed above were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.)

    PNG
    media_image4.png
    813
    731
    media_image4.png
    Greyscale

Annotated Fig. 6 of Otsuka et al.
Regarding claim 2, Gendron teaches
“The non-piercing method of claim 1, wherein the cutting the series of separation initiation openings at the first processing station comprises laser cutting the series of segment openings.” 
Regarding claim 3, Gendron teaches
“The non-piercing method of claim 2, wherein the laser forming is part of a laser blanking operation at the first processing station.” (Fig. 2 and paragraph [2] teaches laser processing station 15 that performs micromachining such as laser cutting )
Regarding claim 7, Gendron teaches 
“The non-piercing method of claim 1, wherein the protrusion of the first of the mold members and the second mold member cooperate to separate the metal sheet along the uncut sections by tearing along the uncut sections.” (Paragraph 4 teaches “At the last die section of the progressive die, the fully formed metal part might be sheared from the metal strip, or it could be left in place in the strip to allow for subsequent operations.”)
Regarding claim 8, Gendron teaches
“The non-piercing method of claim 1, wherein the protrusion of the first of the mold members and the second mold member cooperate to separate the metal sheet along the uncut sections by cutting along the uncut sections.” 
Regarding claim 6, Gendron does not teach the details of the die. Otsuka et al. teaches,
“The non-piercing method of claim 1, wherein the causing the protrusion of the first of the mold members to contact the first side of the metal sheet comprises a punch moving outwardly relative to the first of the mold members to contact a first side of the metal sheet.” (Fig. 9C teaches punch 101 moving outwardly relative to the first mold member to contact a first side of the metal sheet S. Thus the protrusion 101 of mold member contacts the first side of the metal sheet.)

    PNG
    media_image5.png
    274
    663
    media_image5.png
    Greyscale

Fig. 9C of Otsuka et al. teaches punch 101 moving outwardly relative to the first mold member to contact a first side of the metal sheet S.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the die press process of 
Regarding claim 10, Gendron does not teach that the metal sheet is steel. Otsuka et al. teaches
“The non-piercing method of claim 1, wherein the metal sheet is an aluminum or steel metal sheet.” (Paragraph [4] teaches “A door inner panel that is used for a car side door or the like is formed by pressing a metal sheet such as a steel sheet.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a steel sheet as taught by Otsuka et al. in the stamping process of Gendron to form metal pieces of different shapes and patterns. One of ordinary skill in the art would have been motivated to do so because “as a material for the door inner panel, a metal sheet having a 
Regarding claim 11, 
“The non-piercing method of claim 1, wherein several series of separation initiation openings separated by uncut sections are formed in the metal sheet at the first processing station, and a corresponding number of interior metal flow openings are completed in the metal sheet during the forming operation at the second processing station.” (Similar scope to claim 1 and therefore rejected under same argument. Moreover, regarding duplicating openings by the same method at the same processing stations “the courts have held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960)” MPEP 2144.04-VI-B.)
Regarding claim 12, Gendron does not explicitly teach forming openings at different times. Otsuka et al. teaches
“The non-piercing method of claim 11, wherein the corresponding number of interior metal flow openings are completed in the metal sheet at different times during the forming operation at the second processing station.” (Figure 9B-C teaches forming operation at different times. Paragraph [180-181] teaches “In the middle stage shown in FIG. 9B, the pressing by the outside punch 102 is completed, and the steel sheet S is in a state of being draw-formed by the outside punch 102 and the die 104. At this time, the inside punch 101 is as high as the outside punch 102. In the method for manufacturing a door inner panel according to the present embodiment, the pressing of the steel sheet S by the inside punch 101 begins as soon as the pressing of the steel sheet S by the outside punch 102 is completed.” Hence it is established in the prior art that the forming operation on the same metal sheet can be completed at different times at the second processing station.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to form multiple openings and shapes at different times as taught by Otsuka et al. in the stamping process of Gendron. One of ordinary skill in the art would have been motivated to do so because “the door inner panel has a complicated shape” as taught by Otsuka et al. in paragraph [4]. Moreover, since duplication of parts has no patentable significance as one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2144.04-VI-B.)
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendron,  Neiner, Otsuka et al. as applied to claim 1 above, and further in view of Jendick, US 6479787 (hereafter Jendick).
Modified Gendron does not specifically teach a die cutting as a first step. Jendick teaches a method to form metal can opening with laser/die cutting and forming.
Regarding claim 4,  Jendick teaches, 
“The non-piercing method of claim 1, wherein the cutting the series of separation initiation openings at the first processing station comprises die cutting the series of separation initiation openings.” (Column 3, lines 46-52 teaches “die-cut metal shells 3…are put through various operations for forming a can lid” hence it is established in the prior art that metal sheets can be die cut before forming. )
Regarding claim 5,  Jendick teaches.
“The non-piercing method of claim 4, wherein the die cutting is part of a die blanking operation at the first processing station.” 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the option of die cutting as taught by Jendick in the first processing station as taught by modified Gendron. One of ordinary skill in the art would have been motivated to do so to produce shapes like can lids as taught by Jendick in column 3, lines 45-52.  Moreover, since all the claimed elements as discussed above were known in the prior art and one skilled in the art could have combined them to yield no more than predictable results, the claim would have been obvious. MPEP 2143.I.A.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gendron, Neiner, and Otsuka et al. as applied to claim 1 above, and further in view of DLC coating, https://web.archive.org/web/20150530042528/https://www.northeastcoating.com/products/dlc-coating/applications (hereafter DLC coating). 
Modified Gendron does not teach DLC coating on dies. DLC coating teaches uses for DLC coating. DLC coating teaches
“The non-piercing method of claim 1, further comprising coating the protrusion with a diamond-like carbon (DLC) coating. “(Paragraph 3 teaches “Manufacturers of industrial components use Diamond Like Carbon coatings to extend the useful life of their packaging knives, compacting tooling, press tooling, 

    PNG
    media_image6.png
    1102
    1717
    media_image6.png
    Greyscale

Screenshot of dlc coating teaches the applications and uses of DLC
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the option of coating the die or punch as taught by modified Gendron with DLC coating as taught by DLC coating. One of ordinary skill in the art would have been motivated to do so to “extend the useful life” of pressing tools as taught by DLC coating. Moreover, since the technique to reduce wear of friction parts like punch with DLC coating . 
Response to Arguments
Applicant' s arguments filed on July 14, 2021 with respect to claim(s) 1-12 have been considered but are not persuasive. 
The arguments against the references can opener, and Otsuka – Fig 9A, 9B, and 10A-10C are moot because a new ground of rejection based on the amendment of claims.
In response to applicant's argument that Gendron does not teach stamping to avoid piercing on page 10 of the remarks, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references in page 10-12, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Gendron teaches a method with two processing stations, one is laser and the other is stamping to perform a series of forming operation on metal strip. Here the laser and stamping stations can have any suitable, known parts and steps in the art. This would motivate one of ordinary skill in the art to include both laser and stamping in his processing steps of metal flow opening to improve accuracy as well as speed of production as taught in Gendron in paragraphs [9-13]. Otsuka discusses various methods and molds to form multi-step stamping process to create complex structures. This would motivate one of ordinary skill in the art to use various molds to complete formation of metal openings at a low cost.
In response to applicant's argument that the claimed method is not obvious in page 9-12, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to applicant's arguments against the references individually in page 9-12 and especially against the argument that Otsuka does not teach opening in Fig. 9C, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20130319066
US 20120082529
US 7874071
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FAHMIDA FERDOUSI/Examiner, Art Unit 3761    

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761